DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 1/31/2020 where claims 1-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Regarding claims 1, 10, and 15, claims 1, 10, and 15 recite “ ... implementation of a machine learning model ...’ which renders the claims indefinite as there are many different connotation of implementation.  The dependent claims of 1, 10, and 15 are also rejected as they do not cure the deficiencies detailed above.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10 -12, and 15 -16 are rejected under 35 USC 102(a)(2) as being anticipated by Jain (US 2020/0267112)
Regarding claim 1, Jain discloses a method comprising: 
evaluating a plurality of performance metrics for each of a plurality of implementations of a machine learning model; computing a performance score that aggregates the plurality of performance metrics for a given implementation of the machine learning model (Jain;
see e.g. [0080] “ ... compute one or more metrics and determine a trending score based at least part on the metrics ..”
see e.g. [0109] “ ... inputting, by the information distribution system and to the trend model, the set of metrics, wherein determining the trending score that represent the magnitude of the trend further comprises, generating, by the information system and based at least in part on the trend model, the trending score”
see e.g. Fig 2, Fig. 3); and 
recommending at least one modification to the given implementation of the machine learning model based at least in part on the performance score by evaluating one or more of the plurality of performance metrics for the given implementation of the machine learning model relative to one or more additional ones of the plurality of performance metrics for the given implementation of the machine learning model, wherein the at least one recommended  modification is based at least in part on a performance with the at least one recommended modification for at least one other implementation (Jain;
see e.g. [0091] “ ... update trend model ... trending score that was generated by trend model 224 given a set of metrics and the actual magnitude of the trend ... learning module 222 may update trend model 224 based at least in part on previous  trending scores and actual trend results ...”
see e.g. Fig 2, Fig. 3), 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Jain;
see e.g. [0070] “ ... Processor 212  ...“ see e.g. [0068] – [0070] , see e.g. Fig. 2). 


Regarding claim 2, Jain discloses the method of claim 1, wherein the performance metrics are grouped by category and a different performance score is computed for each category (Jain; Jain utilizes hash tags to realize categories to facilitate the calculation of metrics and scores;
see e.g. Fig. 4, Step 400 “Process Stream of Messages that Include Hashtags”
Step 400 “Determine a Trending Score that represents a magnitude of a trend for a particular hash tag
see e.g. [0042] “ To determine a trending score that represents a magnitude for the particular hashtag, trend analytics module 116 combine or otherwise process one or more metrics ... compute a sum or weighted sum ...”
).
Regarding claim 3, Revanur discloses the method of claim 2, wherein the performance score is computed for a given category by summing the performance metrics for the given category ( Jain;
see e.g. [0042] “ To determine a trending score that represents a magnitude for the particular hashtag, trend analytics module 116 combine or otherwise process one or more metrics ... compute a sum or weighted sum ...”). 

Regarding claim 5, Revanur discloses the method of claim 1, wherein each of the plurality of performance metrics are weighted 30 based, at least in part, on an expected improvement for a modification of a factor related to each performance metric (Jain;
see e.g. [0042] “ To determine a trending score that represents a magnitude for the particular hashtag, trend analytics module 116 combine or otherwise process one or more metrics ... compute a sum or weighted sum ...  trend analytic module 116 may  compute a weighted sum by applying a respective weigh to each metric ... machine learning ...”
see e.g. [0045] “ ... whether a trending score for a hashtag satisfies a threshold ...”)
The Examiner has equated expecting improvement with a threshold for the trending score

Regarding claim 6, Revanur discloses the method of claim 5, wherein the expected improvement for a first performance metric is based at least in part on a performance of the first performance metric for at least one other implementation (Jain;
see e.g. [0042] “ To determine a trending score that represents a magnitude for the particular hashtag, trend analytics module 116 combine or otherwise process one or more metrics ... compute a sum or weighted sum ...  trend analytic module 116 may  compute a weighted sum by applying a respective weigh to each metric ... machine learning ...”
see e.g. [0045] “ ... whether a trending score for a hashtag satisfies a threshold ...”)
The Examiner has equated expecting improvement with a threshold for the trending score

Regarding claim 7, Revanur discloses the method of claim 5, wherein different weightings are obtained for multiple groupings of implementations having similar characteristics based on one or more predefined similarity criteria ( Revanur;
see e.g. [0078] “ ... Trend analytics module 116 may compare semantic content of different message to determine that asset of different hashtags correspond to the same topic ... degree of similarity, in a range of degrees ... determine that one hashtag corresponds to one or more other hashtags of the same topic ... generate the metric based at least in part on multiple hashtags ...”
see e.g. [0042]).
Regarding claim 10, claim 10 is rejected based on the same rationale as claim 1
Regarding claim 11, claim 11 is rejected based on the same rationale as claim 3.
Regarding claim 12, claim 12 is rejected based on the same rationale as claim 6.
Regarding claim 15, claim 15 is rejected based on the same rationale as claim 1.
Regarding claim 16, claim 16 is rejected based on the same rationale as claim 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 USC 103 as being unpatentable over Revanur in view of Ramirez (US 2019/0228527)
Regarding claim 4, Revanur discloses the method of claim 3, Revanur does not expressly disclose further comprising providing the performance score for each category in a sorted list.
However in analogous art Ramirez discloses:
providing the performance score for each category in a sorted list (Ramirez;
see e.g. [0022] “  ... machine learning model ... creating an ascending sorted list according to their classification performance ... “
see e.g. [0023] “ ... score ... classification ...)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Revanur with Ramirez’s sorting list. The motivation being the combine solution provides for increased efficiencies in analyzing and organizing data associated with machine learning models.




Claims 8 ,13, and 17 - 19  are rejected under 35 USC 103 as being unpatentable over Revanur in view of Aravamudhan (US 2020/0202272)

Regarding claim 8. Revanur disclose the method of claim 1, Revanur does not expressly disclose wherein the recommending the at least one modification to the given implementation of the machine learning model further comprises providing an indication of an expected improvement for the one or more modifications, wherein the expected improvement is based at least in part on a performance with the one or more modifications for at least one other implementation.
However in analogous art Aravamudhan discloses:
wherein the recommending the at least one modification to the given implementation of the machine learning model further comprises providing an indication of an expected improvement for the one or more modifications, wherein the expected improvement is based at least in part on a performance with the one or more modifications for at least one other implementation (Aravamudhan;

see e.g. [0010] “ ... estimating expected improvement in a target metric ... a training dataset ... a predictive model using the training dataset wherein the predictor training server applies a machine-learning algorithm which seek to minimize the error in difference between the true outcome for a target metric .. outcome score for the target metric ... estimate the expected improvement for the target metric ... a visual representation comprising the outcome score for the target metric and the expected improvement”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Revanur with Aravamudhan’s expected improvement scheme. The motivation being the combined solution provides for increased efficiencies in the training of the machine learning model.
Regarding claim 13, claim 13 is rejected based on the same rationale as claim 8.

Regarding claim 17, claim 17 is rejected based on the same rationale as claim 8.
Regarding claim 18, claim 18 is rejected based on the same rationale as claim 8.
Regarding claim 19, claim 19 is rejected based on the same rationale as claim 8.


Claims 9, 14, and 20 are rejected under 35 USC 103 as being unpatentable over Revanur in view of Gokhan (US 11,048, 773)
Regarding claim 9, Revanur discloses the method of claim 1, Revanur does not expressly disclose wherein the evaluating the plurality of performance metrics for the given implementation of the machine learning model relative to one or more additional ones of the plurality of performance metrics for the given implementation of the machine learning model further comprises determining one or more reasons for a lower score.

However in analogous art Gokhan discloses:
wherein the evaluating the plurality of performance metrics for the given implementation of the machine learning model relative to one or more additional ones of the plurality of performance metrics for the given implementation of the machine learning model further comprises determining one or more reasons for a lower score (Gokhan;

see e.g.Column 15,m Lines 1 -24  “ ... reasons for at least one match being rejecting (e.g. lack of correlation ...” ...  enhance model training ... rejected matches according to a confidence score ... only data entries with lower confidence scores maybe displayed and/or data entries associated with lower confidence scores may be displayed at a higher portion of a display ...”).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Revanur with Gokhan’s reject match scheme associated with performance metrics. The motivation being the combined solution provides for increased efficiencies in training machine learning models.

Regarding claim 14, claim 14 is rejected based on the same rationale as claim 9.

Regarding claim 20, claim 20 is rejected based on the same rationale as claim 9.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449